



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Wong, 2012 ONCA 286

DATE: 20120502

DOCKET: C51972

Rosenberg, Armstrong and Juriansz JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Kerry Wong

Appellant

Mark C. Halfyard, for the appellant

John McInnes, for the respondent

Heard: March 23, 2012

On appeal from the conviction entered by Justice Gary
    Trotter of the Superior Court of Justice, sitting without a jury, on January
    22, 2010, with reasons reported at 2010 ONSC 2059, 208 C.R.R. (2d) 251.

ENDORSEMENT

[1]

We agree with Trotter J. that the application for a stay of proceedings
    for unreasonable delay was properly dismissed. Counsel for the appellant
    focused his argument on two time periods that comprised a delay of
    approximately six months, both falling within the time from the commencement of
    the preliminary inquiry to the order to stand trial: (1) the period from
    September 30, 2008 to February 9, 2009, a delay that occurred because the
    preliminary inquiry could not be completed within the original two days set
    aside; and (2) the period from February 9, 2009 to March 25, 2009, a delay that
    occurred while the preliminary inquiry judge reserved her decision.

[2]

The trial judge classified the entire two periods of delay as neutral.
    The appellant submits that all or some of the delay should be classified as
    institutional delay and, if so classified, that the delay to trial would be
    unreasonable, particularly given the inferred and actual prejudice. We agree
    with the trial judges assessment of these time periods. As to the first period,
    his finding of fact that the preliminary inquiry could not have been finished
    within the original two-day allotment of time is fatal to the appellants
    submission. The fact that the parties were only able to use less than one and a
    half days of this time, because of other matters in the court, thus was of no
    consequence. The record shows that efforts were made to find the earliest
    possible dates to continue the preliminary inquiry. The court and the Crown did
    not treat this as business as usual but were obviously conscious of the delay.
    We agree with the trial judge that this courts decision in
R. v. Allen
(1996), 110 C.C.C. (3d) 331 (Ont. C.A.) applies in the circumstances.

[3]

As to the second period, the appellant does not criticize the time taken
    by the preliminary inquiry judge to reach her decision. Rather, he submits that
    the delay was a consequence of lack of sufficient judicial resources, which
    meant that the judge had to deal with other cases before she could deal with
    the appellants case. Again, we agree with the trial judge that the time taken
    by the preliminary inquiry judge was completely reasonable given the complex
    issues raised by the case.

[4]

The appellant also submits that the trial judge erred in his assessment
    of prejudice. The assessment of actual prejudice depended upon findings of fact
    by the trial judge. In our view, those findings are well grounded in the
    record. It was not the case that the trial judge required the appellant to
    corroborate his claims of prejudice. Rather, the trial judge was simply not
    satisfied with the quality of the evidence presented. That was a matter for him
    to determine and it was open to him to find that the prejudice experienced by
    the appellant as a result of the delay in the case was not significant. As the
    trial judge noted, much of the prejudice resulted not from the delay but from
    the fact of the charges being laid.

[5]

In the result, the appeal is dismissed. We cannot leave this case
    without noting one troubling aspect of this case, however. As we have said, the
    focus of the appellants complaints were around the delay after the preliminary
    inquiry could not be completed within the original time allotment. However, it
    was the fact that those original dates were set almost a year after the parties
    were ready to set a date for the preliminary inquiry that put this case in
    jeopardy. It was this very limited capacity in the Ontario Court of Justice to
    accommodate a two-day preliminary inquiry that posed the greatest challenge to
    the system. And it was only because the overall delay in both the Ontario Court
    and the Superior Court of Justice was not unreasonable that this case was not
    stayed. It is troubling that 30 years after proclamation of the right to a
    speedy trial, that right remains precarious in some jurisdictions.

[6]

Accordingly, the appeal is dismissed.

Signed:        M.
    Rosenberg J.A.

Robert
    P. Armstrong J.A.

R.
    Juriansz J.A.


